Citation Nr: 1547675	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include the threshold matter of whether the appellant is a proper claimant for the benefit sought.

2.  Entitlement to accrued benefits, to include the threshold matter of whether the appellant is a proper claimant for the benefit sought.

3.  Entitlement to VA death pension benefits, to include the threshold matter of whether the appellant is a proper claimant for the benefit sought.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to May 1955.  He died in February 1998, and the appellant claims to be the Veteran's "helpless child" for the purpose of establishing entitlement to VA death benefits.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Chicago, Illinois, VA Regional Office (RO), which denied the appellant's application for service connection for the cause of the Veteran's death, accrued benefits, and death pension on the basis that the appellant was not shown to be permanently incapable of self-support by reason of mental or physical defect by the age of 18 (i.e., he is not a "helpless child").  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record.  (The Board notes that the appellant agreed, on the record at the hearing and in writing, to accept a videoconference hearing instead of the Travel Board hearing that he requested.)

The matter of recognition of the appellant as a proper claimant is a threshold matter that must be resolved prior to consideration of entitlement to cause of death, accrued benefits, and death pension; the matters are characterized accordingly.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2015 hearing, the undersigned clarified that the threshold question that must be resolved before these matters can be considered further is whether the appellant is a proper claimant, which includes not only a determination as to whether the appellant is a "helpless child," as was addressed by the RO, but establishing that the appellant is, in fact, the Veteran's son.  

The evidence currently of record, which includes letters/affidavits from the appellant's mother and two of her other children; a Social Security Administration (SSA) decision granting child disability benefits to the appellant, based on the Veteran as the wage earner (VA is not bound by the SSA's determination in the matter); and a January 2013 medical record for the Veteran, in which it notes that he had an (unidentified) son in Chicago, is insufficient to establish paternity.  

At the September 2015 hearing, the undersigned discussed with the Veteran and his representative the additional development that must be sought on remand with respect to establishing that the appellant is the Veteran's child (and potentially a proper claimant), to include obtaining supporting documentation from the Veteran's family (as to whether they knew the Veteran to be the appellant's father), obtaining and reviewing the Veteran's claims file (to determine whether the appellant was claimed (by the Veteran) as a dependent or clearly identified as his son in treatment records), and obtaining records associated with the appellant's SSA decision (to determine the grounds upon which SSA determined paternity and acquire any supporting documentation).

In addition, at the Board hearing the parties discussed the additional development needed to determine that the appellant qualifies as a "helpless child," specifically, obtaining Stateville Correctional Center records, to include psychiatric evaluations.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the appellant to submit authorization and release forms for VA to obtain psychiatric treatment records from Statesville Correctional Center.  If he provides the releases sought, the AOJ should secure copies of the psychiatric treatment records for the record.  If the facility does not respond to the AOJ's request for records, the appellant must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.

2.  The AOJ should ask the appellant to submit any additional evidence he can obtain in support of his claim, to specifically include statements/affidavits from the Veteran's family attesting to the Veteran's acknowledgement of the appellant as his son or other specific knowledge that the Veteran was the appellant's father.

3.  The AOJ should obtain from SSA copies of the record upon which the May 2011 award was based, to specifically include any records used to determine that the appellant was the Veteran's/wage earner's son.  If such records are unavailable, the reason for their unavailability must be explained for the record.
4.  The AOJ should locate the Veteran's complete claims file, associate it with the record, and review it to determine whether the Veteran ever claimed the appellant as a dependent (for the purpose of compensation) or referred to the appellant as his son, to include review of treatment records, as appropriate.

5.  The AOJ should then arrange for any further development suggested and readjudicate the issue on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

